DETAIL ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The following is a response to the communication received on 02/05/2021. Claims 1-4, 10, 110 and 119 have been amended; claims 5, 6, 8, 9, 11-107, 109 and 111-115 are canceled. Accordingly, claims 1-4, 7, 10, 108, 110 and 116-120 are pending in this application.
Response to Amendment
3.	The amendment to claims 1-4, 10, 110 and 119, including the cancellation of claims 5, 6 and 13, is sufficient to overcome the rejections set forth in the previous office-action under sections §112(b) and §112(d).  

Terminal Disclaimer
4.	The terminal disclaimer filed on 02/05/2021 is sufficient to overcome the obviousness type double patenting rejection set forth in the previous office-action. Accordingly, the Office withdraws the above rejection. 

ALLOWABLE SUBJECT MATTER
5.	Claims 1-4, 7, 10, 108, 110 and 116-120 are allowed. 
	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715